DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 24 and 25 objected to because of the following informalities:  claims 24 and 25 each depend from independent claim 36.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 36, 39 and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Putman (US 5441042).
Regarding claim 36, Putman discloses a device for reversibly constraining an endoscope, comprising: a base (16; col. 5, ll. 1-12) positionable proximate a patient; a column (24; col. 5, ll. 13-24) extending vertically from the base (16); an arm (20/22; col. 3-24) extending horizontally from the column (24); and a clamp (108; col. 10, ll. 21-60) coupled to the arm (22), wherein the clamp (108) comprises: a holder (116) comprising a first sidewall and a second sidewall (first and second sidewalls of 116 defining 206; Fig. 6), wherein the first sidewall and the second sidewall together define an endoscope receiving area (206; Fig. 6), and wherein the holder (116) is transitionable between a first configuration in which the first sidewall and the second sidewall are configured to set apart from an endoscope when positioned in the endoscope receiving area (when unclamped; clamp 116 has an aperture 206 adjustable by screw clamp 107 for accommodating a wide range of endoscope sizes/diameters; col. 10, ll. 38-60) and a second configuration in which the first sidewall and the second sidewall are configured to clamp the endoscope when positioned in the endoscope receiving area (when clamped; clamp 116 has an aperture 206 adjustable by screw clamp 107 for accommodating a wide range of endoscope sizes/diameters; col. 10, ll. 38-60).
Regarding claim 39, Putman discloses the device of claim 36, wherein the clamp (108) is configured to pivot relative to the arm (20/22; clamp pivots about longitudinal axis E; Fig. 6)
Regarding claim 25, Putman discloses the device of claim 36, wherein the clamp (108) is configured to pivot relative to the arm (20/22; clamp pivots about longitudinal axis E; Fig. 6)
Regarding claim 49, Putman discloses the device of claim 36, wherein the clamp (108) is further configured to translate horizontally along the arm (20/22; along longitudinal axis C; Figs. 5-6; col. 7, ll. 13-25).

Claim(s) 36, 41 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US 2004/0267089).
Regarding claim 36, Otsuka discloses a device for reversibly constraining an endoscope, comprising: a base (15; Fig. 1; par. [0056]) positionable proximate a patient; a column (15a; par. [0058]; Fig. 1) extending vertically from the base (15); an arm (14; Figs. 1 and 3)) extending horizontally from the column (15a); and a clamp (13; Fig. 3; par. [0059]) coupled to the arm (14), wherein the clamp (13) comprises: a holder (Fig. 1) comprising a first sidewall (133; Figs. 3A and 3B) and a second sidewall (132; Figs. 3A and 3B), wherein the first sidewall and the second sidewall together define an endoscope receiving area (131; Figs. 3A and 3B), and wherein the holder is transitionable between a first configuration in which the first sidewall and the second sidewall are configured to set apart from an endoscope when positioned in the endoscope receiving area (when unclamped; Fig. 3A) and a second configuration in which the first sidewall and the second sidewall are configured to clamp the endoscope when positioned in the endoscope receiving area (when clamped; Fig. 3B).
Regarding claim 41, Otsuka discloses the device of claim 36, wherein the holder comprises an asymmetric holder (Figs. 3A and 3B) such that the second sidewall (132) is longer than the first sidewall (133).
Regarding claim 42, Otsuka discloses the device of claim 41, wherein the endoscope is configured to rest on the second sidewall (132; Fig. 3A) when the asymmetric holder is in the first configuration (Fig. 3A; capable of such configuration).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putman, as applied to claim 36 above, in view of Egle (US 2019/0175297).
Regarding claim 24, Putman discloses the device of claim 36, wherein the arm (20/22) is configured to translate horizontally relative to the column (via 90 along longitudinal axis C; Figs. 5-6; col. 7, ll. 13-25). Although Putman teaches its column moving vertically (Fig. 1), it does not specifically disclose the arm configured to translate vertically along the column. Egle teaches an analogous device wherein the arm (5) configured to translate vertically along the column (4; par. [0026]; Fig. 1). It would have been obvious to one having ordinary skill in the art to modify the arm and column of Putman such that the arm can translation vertically along the column, as taught by Egle, thereby increasing the freedom of movement in positioning the endoscope. 
Regarding claim 38, Putman discloses the device of claim 36, wherein the arm (20/22) is configured to translate horizontally relative to the column (via 90 along longitudinal axis C; Figs. 5-6; col. 7, ll. 13-25). Although Putman teaches its column moving vertically (Fig. 1), it does not specifically disclose the arm configured to translate vertically along the column. Egle teaches an analogous device wherein the arm (5) configured to translate vertically along the column (4; par. [0026]; Fig. 1). It would have been obvious to one having ordinary skill in the art to modify the arm and column of Putman such that the arm can translation vertically along the column, as taught by Egle, thereby increasing the freedom of movement in positioning the endoscope. 

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putman, as applied to claim 36 above, in view of Reinberg (US 2019/0117929).
Regarding claim 45, Putman discloses the device of claim 36, but does not specifically disclose wherein the column is pivotally coupled to the base. Reinberg teaches an analogous device wherein the column (1012) is pivotally coupled to the base (1004) via a living hinge (1030; Figs. 10-16). ). It would have been obvious to one having ordinary skill in the art to modify the column of Putman such that it is pivotally coupled to the base via a living hinge, as taught by Reinberg, thereby increasing the freedom of movement in positioning the endoscope. 
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putman, as applied to claim 36 above, in view of Christian (US 5380338).
Regarding claim 47, Putman discloses the device of claim 36, but does not specifically disclose wherein the clamp further comprises a lever configured to move the first and second sidewalls between the first and second configurations. Christian teaches an analogous device wherein clamp (Fig. 6) comprises a lever (164/166/167/168/169) configured to move the first (156) and second (158) sidewalls between the first and second configurations (Fig. 6; open and closed). It would have been obvious to one having ordinary skill in the art to substitute the clamping mechanism of Christian for that of Putman, being the a simple substitution of one known clamping mechanism for another having the predictable result of securing the endoscope to the device. 

Allowable Subject Matter
Claims 1, 2, 10, 23, 30, 31 and 35 are allowed.
Claims 37, 40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, or otherwise render obvious, the claimed invention comprising, inter alia, a device for reversibly constraining an endoscope, comprising: a clamp, wherein the clamp comprises: a holder comprising a first sidewall and a second sidewall, wherein the first sidewall and the second sidewall together define an endoscope receiving area, wherein the holder is transitionable between a first configuration in which the first sidewall and the second sidewall are configured to set apart from an endoscope when positioned in the endoscope receiving area and a second configuration in which the first sidewall and the second sidewall are configured to clamp the endoscope when positioned in the endoscope receiving area, and a pad opposite the endoscope receiving area, wherein the pad is movable between a first position in which the pad does not contact the endoscope when positioned in the endoscope receiving area and a second position in which the pad contacts the endoscope when positioned in the endoscope receiving area. 
Although Putman and Otsuka teach analogous devices, neither teach a pad opposite the endoscope receiving area, wherein the pad is movable between a first position in which the pad does not contact the endoscope when positioned in the endoscope receiving area and a second position in which the pad contacts the endoscope when positioned in the endoscope receiving area, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795